                                                                                                        E-FILED
                                                                     Thursday, 10 October, 2019 02:50:13 PM
                                                                                Clerk, U.S. District Court, ILCD

                       UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF ILLINOIS
ALVIN WILLIAMS,                         )
                                        )
                        Plaintiff,      )
     v.                                 )    No.: 18-cv-1383-MMM
                                        )
GUY D. PIERCE, et al.,                  )
                                        )
                        Defendants.     )

                        MERIT REVIEW – AMENDED COMPLAINT

       Plaintiff, proceeding pro se, files an amended complaint under 42 U.S.C. § 1983, alleging

a host of constitutional violations at the Pontiac Correctional Center (“Pontiac”). The case is

before the Court for a merit review pursuant to 28 U.S.C. § 1915A. In reviewing the Complaint,

the Court accepts the factual allegations as true, liberally construing them in Plaintiff's favor.

Turley v. Rednour, 729 F.3d 645, 649-51 (7th Cir. 2013). However, conclusory statements and

labels are insufficient. Enough facts must be provided to “state a claim for relief that is plausible

on its face.” Alexander v. United States, 721 F.3d 418, 422 (7th Cir. 2013)(citation and internal

quotation marks omitted). While the pleading standard does not require “detailed factual

allegations”, it requires “more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Wilson v. Ryker, 451 Fed. Appx. 588, 589 (7th Cir. 2011) quoting Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009).

       Plaintiff has filed a rambling complaint alleging deliberate indifference to a serious

medical need, deliberate indifference to his mental health needs, disruption with his mail,

confiscation of personal property, defamation, violations of due process, entrapment, denial of

legal copies, loss of personal property, denial of yard time, lack of law library time, excessive

noise, unsanitary showers and excessive lighting, on dates relating back to October 2015. This,

despite the fact that the Court had issued a prior merit review order in which it advised Plaintiff

                                                  1
that he could not join numerous unrelated claims in one complaint. See Wheeler v. Wexford, 689

F.3d 680 at *5 (7th Cir 2012). In addition, Plaintiff reasserts previously dismissed due process

claims and claims against several Defendants based solely on their having denied his grievances.

        Plaintiff asserts that on October 4, 2015, another inmate, Terrance Jenkins, died while in

the custody of three Pontiac guards. When he learned of it, Plaintiff stated “if they killed him,

they’ll get what they got coming, charges for murder.” Plaintiff asserts that inmates John

Steinbeck, Juan Maysonet and another unknown individual defamed him by providing false and

misleading information to the Intelligence Unit, asserting that Plaintiff would retaliate for the

death of Terrance Jenkins. Plaintiff claims he was wrongfully disciplined as a result of the

inmates’ actions, losing state pay and personal property, likely due to it having been confiscated

by security staff.

        Plaintiff pleads a Count II claim against Ian Cox, Lt. Forbes and a Doe Officer for not

conducting an adequate investigation into the charges. He claims, also, that they confiscated his

excess legal boxes. Here, Plaintiff claims, alternately, that Defendants destroyed the documents

and that they shuffled and mixed up the order of the documents. He claims, also, that

Defendants took him out of protective custody, placing him with segregation inmates who were

mentally ill.

        In Count III, Plaintiff alleges that Kelly Davidson and a John Doe Voice Stress Analysis

(“VSA) Examiner violated his due process rights. On October 27, 2015, Plaintiff was taken to

Internal Affairs for the VSA lie detector test. He claims that after the test was completed the

VSA Examiner approached Defendants Cox and Forbes with fabricated information.

        In Count IV, Plaintiff asserts that Adjustment Committee members Salinas and Brown

did not provide him due process at the disciplinary hearing. The November 23, 2015 hearing



                                                  2
was allegedly inadequate as Defendants did not call the witnesses whom Plaintiff had identified

and failed to provide other procedural safeguards. As Plaintiff asserted in both the original and

amended complaints, however, the conviction was later expunged. The Court, in fact, dismissed

this claim at merit review, finding that Plaintiff had received due process by the expungement.

       In Count V, Plaintiff reasserts the previously dismissed claim against Defendant Warden

Pierce and Grievance Officer James for denying his grievances. As the Court has already noted,

“the alleged mishandling of [Plaintiff’s] grievances by persons who otherwise did not cause or

participate in the underlying conduct states no claim.” Owens v. Hinsley, 635 F.3d 950, 953 (7th

Cir. 2011).

       In Count VI Plaintiff states an unrelated claim that on October 29, 2015, Defendants

Prentice, Tilden and Ojelade refused to issue him a knee sleeve brace while he was in

segregation. This claim, too, was previously dismissed for misjoinder but Plaintiff, undissuaded,

reasserts it here. He also claims that, from October 28, 2015 through April 27, 2016,

Defendants failed to treat a rash and lump on his shoulder.

       In Count VII, Plaintiff makes the bare allegation that on unidentified dates, Dr. Allie and

unknown John and Jane Doe Defendants denied him mental health treatment. In Count VIII,

Plaintiff alleges that Defendants Potts, Sartain and Vilt denied him legal copies and “possibly”

interfered with him retaining an attorney. Here, again, Plaintiff fails to identify the date of the

alleged occurrences. In Count IX, Plaintiff alleges that he was subjected to a variety of

unconstitutional conditions of confinement from October 16, 2015 through June 29, 2016.

       Here, Plaintiff has pled complaints which occurred from October 14, 2015 through June

29, 2016. Plaintiff did not file his complaint, however, until October 18, 2018, more than two

years after the latest of the events and more than three years after the earliest. The only potential



                                                  3
exceptions are his complaints of lack of mental health treatment and the failure to provide legal

copies where he fails to identify any dates at all. These claims cannot go forward, however, as

there is no identified timeframe and it is likely that these, too, occurred between October 14,

2015 and June 29, 2016.

        It appears here that the claims asserted in the amended complaint are barred by the

applicable statute of limitations. Claims brought under ' 1983 are generally governed by a two-

year statute of limitations. Draper v. Martin, 664 F.3d 1110, 1113 (7th Cir. 2011) ("[i]n Illinois,

the statute of limitations period for § 1983 claims is two years, 735 ILCS 5/13-201”). See

also, Bray v. Gary Police Dept. Chief, No. 10-229, 2010 WL 2674531 (N.D. Ind. June 28, 2010)

(“[t]he statute of limitations is an affirmative defense, but if a plaintiff “pleads facts that show his

suit is time-barred or otherwise without merit, he has pleaded himself out of court.”)

        The Court notes, however, that the statute of limitations will be tolled during the time the

plaintiff seeks to exhaust administrative remedies. Johnson v. Rivera, 272 F.3d 519, 521-22 (7th

Cir. 2001). While it is likely that the claims are time-barred, Plaintiff will be given an

opportunity to amend. If Plaintiff files a second amended complaint, he is to identify any claims

that were in the grievance process long enough to toll the statute of limitations. Plaintiff is

cautioned that he is not to merely to file 50 or 60 pages of grievance, as done with his original

complaint. Rather, he is to identify any allegations for which the grievance process had not been

completed by October 19, 2016. In the alternative, if Plaintiff’s claims as to lack of mental

health treatment are more current, he may file an amended complaint on this issue, providing the

dates and particulars as to Defendants’ alleged refusal to provide the necessary care. If

Plaintiff’s claims as to the legal copies occurred within the statute of limitations, he may file it as

a separate action as it is unrelated to the claims regarding the mental health treatment.



                                                   4
       Plaintiff is not, however, to continue to replead unrelated claims in one complaint. See

Davis v. Harding, 12-cv-559, 2013 WL 6441027, at *2 (W.D. Wis. Dec. 9, 2013) (a plaintiff

may join several defendants in one suit only if the claims arose out of a single transaction and

contain a question of fact or law common to all the defendants); Fed.R.Civ.P. 20(a). See also,

Wilson v. Bruce, 400 Fed. Appx. 106 (7th Cir. 2010) (upholding the District Court's finding of

misjoinder). “Though all are based on events that allegedly took place during [Plaintiff's]

detention, the...claims otherwise share no common questions of law or fact.” Id. at 108. Plaintiff

is placed on notice that, if he files a second amended complaint and does not comply with these

instructions, his complaint will be dismissed and he may be precluded from filing a subsequent

amendment. This is so, as courts are not required to allow a party to replead after “repeated

failure to cure deficiencies by amendments previously allowed.” Stanard v Nygren, 658 F.3d

792, 801 (7th Cir. 2011)(dismissing third amended complaint for plaintiff’s failure “to follow

basic instructions from the court.”)

       IT IS THEREFORE ORDERED:

       1.      Plaintiff’s amended complaint is DISMISSED for failure to state a claim pursuant

to Fed. R. Civ. P. 12(b)(6) and 28 U.S.C. § 1915A. Plaintiff will have 21 days in which to file a

second amended complaint which complies with this order.

       2.      Failure to file a second amended complaint will result in the dismissal of this

case, without prejudice, for failure to state a claim.

       3.      Plaintiff’s motions for status [15] and [16] are rendered MOOT.



_ 10/10/2019                                        s/Michael M. Mihm
ENTERED                                             MICHAEL M. MIHM
                                               UNITED STATES DISTRICT JUDGE


                                                   5
